DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Objections
Claim 15 is objected to because of the following informalities:
Claim 15 recites “A computer-readable recording medium” and it should be “A non-transitory computer-readable recording medium”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 4-6, 8-9, 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gallo U.S. Patent Application 20150346817 in view of CHO U.S. Patent Application 20130016239.
Regarding claim 8, Gallo discloses a device for processing an image, the device comprising: 
a memory storing a plurality of original images having a sequential relationship in terms of time (paragraph [0084]: The storage 610 may include a main memory and/or secondary storage; paragraph [0004]: Images and videos viewed on conventional displays; videos can be stored in memory and having plurality of original sequential images in terms of time); 
at least one processor (at least one central processor 601) configured to: 
for an original image at a particular time point among the plurality of original images, determine a cumulative value due to an afterimage of another original image before the particular time point (paragraph [0029]: At step 110, an input image is received… At step 120, an effect provoking change is received… an effect provoking change may be a change in the position of a viewer's gaze or a stimulus input… A stimulus input may include a change between the input image and an output image; paragraph [0030]: At step 130, an afterimage resulting from a cumulative effect of human visual adaptation (cumulative value) is computed based on the effect provoking change and a per-photoreceptor type physiological adaptation of the human visual system) and, 
based on the determined cumulative value and the plurality of original images, obtain a plurality images for removing a blur caused by the afterimage; and an output unit (display 608) outputting the images (paragraph [0030]: At step 140, the computed afterimage is accumulated into an output image for display. In one embodiment, one or more additional secondary effects may be modeled and accumulated into the output image… the output image has different global illumination compared with the input image; paragraph [0034]: The final displayed pixel value is J=R(I) γ, where γ is chosen to compensate for non-linearity in the display's response).
Gallo discloses all the features with respect to claim 8 as outlined above. However, Gallo fails to disclose obtaining blur compensation images for removing a blur, and obtaining plurality of blur compensation images explicitly. 

Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Gallo’s to remove blur as taught by CHO, to correct image using a simple deblurring technique.

Regarding claim 9, Gallo as modified by CHO discloses the device of claim 8, wherein the at least one processor is configured to determine the cumulative value, based on a value of at least one pixel constituting the plurality of original images and on a blur kernel for an eye of a user (Gallo’s paragraph [0034]: The final displayed pixel value is J=R(I) γ, where γ is chosen to compensate for non-linearity in the display's response; each frame contains same pixels at different positions causes afterimage phenomenon; CHO’s paragraph [0039]: where B denotes a blurred image, and K denotes a Point Spread Function (PSF) or a motion blur kernel indicating blur information of an image). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Gallo’s to remove blur as taught by CHO, to correct image using a simple deblurring technique.

Regarding claim 11, Gallo as modified by CHO discloses the device of claim 8, wherein the at least one processor is configured to determine the cumulative value representing the afterimage in an eye of a user, based on at least one of the movement of the head of the user wearing the device or a degree of change in at least one object comprised in each of the 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Gallo’s to remove blur as taught by CHO, to correct image using a simple deblurring technique.

Regarding claim 12, Gallo as modified by CHO discloses the device of claim 8, further comprising a sensing unit configured to track the movement of an eye of the user, wherein the at least one processor is configured to determine the cumulative value due to the afterimage of the other original image before the particular time point, based on a result of the tracking of movement of the eye (Gallo’s paragraph [0028]: A display system may track a user's gaze and adapt the image rendition accordingly, injecting one or more physiologically-motivated artifacts, including adaptation to global light levels, retinal afterimages…; paragraph [0030]: At step 130, an afterimage resulting from a cumulative effect of human visual adaptation (cumulative value) is computed based on the effect provoking change and a per-photoreceptor type physiological adaptation of the human visual system… At step 140, the computed afterimage is accumulated into an output image for display. In one embodiment, one or more additional secondary effects may be modeled and accumulated into the output image… the input image may also be accumulated into the output image, such as when the viewer's gaze changes and the camera 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Gallo’s to remove blur as taught by CHO, to correct image using a simple deblurring technique.

Regarding claim 13, Gallo as modified by CHO discloses the device of claim 8, wherein the plurality of blur compensation images are obtained based on differences between the determined cumulative value and the plurality of original images (CHO’s paragraph [0099]: In operation 430, a latent image may be obtained by removing the non-uniform motion blur from the multi-frame using the estimated non-uniform motion blur information; paragraph [0100]: In operation 440, a final restoration image may be obtained from the multi-frame using the non-uniform motion blur information or updated final non-uniform motion blur information; Gallo’s paragraph [0030]: At step 130, an afterimage resulting from a cumulative effect of human visual adaptation (cumulative value) is computed based on the effect provoking change and a per-photoreceptor type physiological adaptation of the human visual system… At step 140, the computed afterimage is accumulated into an output image for display. In one embodiment, one or more additional secondary effects may be modeled and accumulated into the output image… the input image may also be accumulated into the output image, such as when the viewer's gaze changes and the camera position does not change. In one embodiment, the output image has a different camera position compared with the input image). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Gallo’s to remove blur as taught by CHO, to correct image using a simple deblurring technique.

Claim 1 recites the functions of the apparatus recited in claim 8 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 8 applies to the method steps of claim 1.
Claim 2 recites the functions of the apparatus recited in claim 9 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 9 applies to the method steps of claim 2.
Claim 4 recites the functions of the apparatus recited in claim 11 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 11 applies to the method steps of claim 4.
Claim 5 recites the functions of the apparatus recited in claim 12 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 12 applies to the method steps of claim 5.
Claim 6 recites the functions of the apparatus recited in claim 13 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 13 applies to the method steps of claim 6.
Claim 15 recites the functions of the apparatus recited in claim 8 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 8 applies to the method steps of claim 15.

Claim 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gallo U.S. Patent Application 20150346817 in view of CHO U.S. Patent Application 20130016239, and further in view of Takado U.S. Patent Application 20160344956, in view of Yuh-Ren U.S. Patent Application 20060044241.
Regarding claim 10, Gallo as modified by CHO discloses blur kernel (CHO’s paragraph [0039]: where B denotes a blurred image, and K denotes a Point Spread Function (PSF) or a motion blur kernel indicating blur information of an image). However, Gallo as modified by CHO 
Takado discloses blur is determined based on a weight of each original image (paragraph [0071]: in the pixel area exhibiting a large temporal change in the luminance, the weight on the current frame is increased in the inter-frame processing, to thereby be able to reduce color blur and an afterimage that are caused by the addition of the pixel value in the past frame).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Gallo and CHO’s to adjust weight of image as taught by Takado, to reduce motion blur dynamically.
Gallo as modified by CHO and Takado discloses all the features with respect to claim 10 as outlined above. However, Gallo as modified by CHO and Takado fails to disclose blur is determined according to a response speed of visual cells of the user, when the original image at the particular time point overlaps the other original image before the particular time point. 
Yuh-Ren discloses blur is determined according to a response speed of visual cells of the user, when the original image at the particular time point overlaps the other original image before the particular time point (paragraph [0007]: If the response speed of the liquid crystal molecular is not quick enough, the image of the preceding frame and the image of the following frame will overlap each other to blur the image, i.e. the afterimage phenomenon; similarly, user’s visual cells response speed also causes afterimage phenomenon). 
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Gallo, CHO and Takado’s to realize afterimage phenomenon as taught by Yuh-Ren, to prevent afterimage phenomenon.

Claim 3 recites the functions of the apparatus recited in claim 10 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 10 applies to the method steps of claim 3.

Claim 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gallo U.S. Patent Application 20150346817 in view of CHO U.S. Patent Application 20130016239, and further in view of Zhang U.S. Patent Application 20160293086.
Regarding claim 14, Gallo as modified by CHO discloses obtain a plurality of gamma correction images by performing gamma correction on each of the plurality of original images (Gallo’s paragraph [0034]: applied globally to the photopic luminance channel of the image. The final displayed pixel value is J=R(I) γ, where γ is chosen to compensate for non-linearity in the display's response); for the plurality of gamma correction images, determine the cumulative value due to the afterimage (Gallo’s paragraph [0030]: At step 130, an afterimage resulting from a cumulative effect of human visual adaptation is computed based on the effect provoking change and a per-photoreceptor type physiological adaptation of the human visual system… At step 140, the computed afterimage is accumulated into an output image for display. In one embodiment, one or more additional secondary effects may be modeled and accumulated into the output image… the output image has different global illumination compared with the input image). However, Gallo as modified by CHO fails to disclose performing gamma correction on each of the plurality of original images, and obtain a plurality of de-gamma correction images by performing de-gamma correction on the obtained plurality of blur compensation images. 
Zhang discloses performing gamma correction on each of the plurality of original images (paragraph [0135]: The gamma correction processor 220 performs a gamma correction process on the image data DAT generated by the input data converter 210), and obtain a plurality of de-gamma correction images by performing de-gamma correction on the obtained plurality of blur 
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Gallo and CHO’s to perform gamma and de-gamma correction as taught by Zhang, to generate same color for all kinds of display devices.

Claim 7 recites the functions of the apparatus recited in claim 14 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 14 applies to the method steps of claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616